FILED
                            NOT FOR PUBLICATION                             FEB 27 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-50239

               Plaintiff - Appellee,             D.C. No. 2:06-cr-00610-RGK

  v.
                                                 MEMORANDUM*
ANDREW RUBIN,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                    R. Gary Klausner, District Judge, Presiding

                           Submitted February 18, 2014**

Before:        ALARCÓN, O’SCANNLAIN, and FERNANDEZ, Circuit Judges.

       Andrew Rubin appeals from the district court’s judgment and challenges the

sentence of 12 months and one day imposed upon revocation of supervised release.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       Rubin contends that the district court erred by failing to respond to his

mitigating arguments and to consider adequately all of the 18 U.S.C. § 3553(a)

sentencing factors. We review for plain error, see United States v. Valencia-

Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and find none. The record reflects

that the district court listened to Rubin’s mitigating arguments, considered the

relevant sentencing factors, and adequately explained the sentence. See United

States v. Carty, 520 F.3d 984, 992-93 (9th Cir. 2008) (en banc).

       Rubin also contends that the sentence is substantively unreasonable because

the court gave too much weight to his offenses and insufficient weight to his

mitigating circumstances. The district court did not abuse its discretion in

imposing Rubin’s sentence. See Gall v. United States, 552 U.S. 38, 51 (2007).

The sentence is substantively reasonable in light of the 18 U.S.C. § 3583(e)

sentencing factors and the totality of the circumstances, including Rubin’s repeated

supervised release violations. See id.; see also United States v. Gutierrez-Sanchez,

587 F.3d 904, 908 (9th Cir. 2009) (“The weight to be given the various factors in a

particular case is for the discretion of the district court.”).

       AFFIRMED.




                                             2                                     13-50239